Title: From John Adams to the President of Congress, No. 24, 30 November 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam November 30th 1780
     
     The State of Parties in this Republick is still critical. Many anonymous Pamphlets appear on both Sides. Those which proceed from the English Party, are virulent against Mr. Van Berkel.
     The Republick itself wavers, according to Events and Causes which are impenetrable. A few days ago, the Plan appeared to be to acceed to the armed Neutrality, in order to satisfy one Party, and to disavow the Conduct of Amsterdam, in forming with Mr. Lee the Project of a Treaty, in order to appease the other. Fifteen Cities, even in the Province of Holland, have disavowed this Measure: Haerlem and Dort are the only two, which have approved it. The Grand Pensionary of Holland has sent after the Courier, who had been dispatched to the Plenipotentiaries at Petersbourg, and brought him back to the Hague. What Alteration is to be made is unknown. It is now given out, that they have determined to increase the Fortifications of the Maritime Towns, and augment their Garrisons.
     I see every day more and more of the inveterate Prejudices of this Nation in favour of the English, and against the French, more and more of the irresistible Influence of the Stadtholder, and more and more of the Irresolution, Uncertainty and Confusion of the Nation. How the whole will conclude I know not.
     One thing however is certain, that Congress can depend upon no Money from hence. I have, confiding in the Assurances of Dr. Franklin, accepted all the Bills drawn upon Mr. Laurens, which have yet been presented to me, amounting to thirty four thousand, three hundred and fifty eight Guilders: but I have no prospect of discharging them, or even of deriving my own Subsistence from any other Source than Passy. Congress will therefore I presume desist from any further draughts upon Holland, at least until they recieve certain Information, that Money has been borrowed, of which I see no present prospect.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
    